IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60850
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOE NATHAN REID,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       (3:00-CR-82-ALL-BS)
                      --------------------
                          July 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Joe Nathan Reid appeals his conviction for

carjacking by force, in violation of 18 U.S.C. § 2119.   Count 1 of

Reid's indictment charged that he possessed a handgun during the

carjacking.    Reid argues that the guilty verdict is inconsistent

with the jury's verdict of acquittal on the charge in count 2 of

the indictment that he brandished a handgun.   He also argues that

the evidence was insufficient to convict him of carjacking by force


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
because there was no evidence that he intended to kill or seriously

injure the victim.

     Even if the jury's verdicts were inconsistent, Reid would not

be entitled to reversal of his conviction.        See United States v.

Straach, 987 F.2d 232, 240-41 (5th Cir. 1993) (citing United States

v. Powell, 469 U.S. 57, 63-65 (1984)).            As long as there is

sufficient   evidence   to   support   the   finding   of   guilt   on   the

carjacking count, the jury's acquittal on the brandishing count is

not a bar to conviction.      See United States v. Geiger, 190 F.3d

661, 664 (5th Cir. 1995).

     The jury could have inferred from the victim's testimony that

Reid would have attempted to seriously harm or kill him if that had

been necessary to complete the taking of the car.       See   Holloway v.

United States, 526 U.S. 1, 11-12 (1999).        The evidence of intent

clearly is not so tenuous that a guilty verdict would amount to a

miscarriage of justice.      See United States v. Pierre, 958 F.2d

1304, 1310 (5th Cir. 1992) (en banc).

AFFIRMED.




                                   2